Citation Nr: 0730752	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-20 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for venereal disease.

3.  Entitlement to service connection for residuals of 
venereal warts.

4.  Entitlement to service connection for digestive problems.

5.  Entitlement to service connection for gallstones.

6.  Entitlement to service connection for alcohol dependence.

7.  Entitlement to service connection for sinus congestion.

8.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for dental 
disabilities has been submitted.

9.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for emphysema, to 
include as secondary to nicotine dependence, has been 
submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to April 
1986 and also had unsubstantiated Army Reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), dated in March 2003, July 2004 and September 
2005.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

After a thorough review of the veteran's claims folders, the 
Board has determined that additional development is necessary 
prior to adjudication of the veteran's claims.

First and foremost, the Board apologizes to the veteran for 
the continued delay in adjudicating his claims.  The 
development performed by the RO to date has been confusing as 
well as inaccurate.  In order to provide the veteran with a 
full and fair adjudication of his claims, they must be 
remanded.

In August 1998, the veteran filed claims of entitlement to 
service connection for nicotine dependence and emphysema, to 
include as secondary to nicotine dependence.  The veteran's 
claims were denied in January 1999 and the veteran perfected 
his appeal.  During this process, in April 2000, the veteran 
also filed additional claims of entitlement to service 
connection for venereal disease, venereal warts, gall stones, 
schizophrenia, alcohol dependence and a stomach disorder, in 
addition to whether new and material evidence had been 
submitted sufficient to reopen a claim of entitlement to 
service connection for dental disabilities.  These new claims 
were denied by rating decision in June 2000.  

Meanwhile, when the veteran's perfected appeal for the issues 
of nicotine dependence and emphysema were reviewed by the 
Board in December 2000, the Board specifically instructed the 
RO to readjudicate the veteran's claims denied in the June 
2000 rating decision, based upon the change in law regarding 
VA's duties to notify and assist.  The standard for 
adjudicating claims for Department of Veterans Affairs (VA) 
benefits was changed, effective November 9, 2000, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2005).  
The VCAA removed the requirement for a claimant to submit a 
well- grounded claim.  Pursuant to Section 7(b) of the VCAA, 
a claim denied or dismissed as not well grounded shall, on 
the request of the claimant or on the Secretary's own motion, 
be readjudicated as if the denial or dismissal had not been 
made, provided that the denial was one that became final 
during the period beginning on July 14, 1999, and ending on 
November 9, 2000, the date of enactment of the VCAA.  See 
also VAOPGCPREC 3-2001.  In addition, the VCAA provides that 
in cases where claimants have a prior claim denied as not 
well grounded, they have two years from the date of enactment 
of the VCAA to request re-adjudication of the claim under 
subsection 7(b) of the VCAA.  

Mysteriously, however, the RO never readjudicated the 
veteran's claims.  In October 2002, the veteran wrote a 
letter to the RO requesting information about these claims 
that were referred back to the RO in the December 2000 Board 
Remand (i.e. entitlement to service connection for venereal 
disease, venereal warts, gall stones, schizophrenia, and a 
stomach disorder).  The RO construed this inquiry as a new 
claim, and issued a rating decision in March 2003 that denied 
all of the veteran's claims based on lack of new and material 
evidence (even though noting that the "readjudications" 
were being done per VCAA).  In September 2003, the veteran 
again inquired as to the status of his former claims of 
entitlement to service connection for alcohol dependence and 
dental disabilities.  Again, the RO treated this inquiry as a 
new claim and issued a rating decision in July 2004 denying 
the veteran's claims, based on lack of new and material 
evidence.

The RO/AMC must readjudicate the veteran's claims of 
entitlement to service connection for venereal disease, 
venereal warts, gall stones, schizophrenia, alcohol 
dependence, a sinus disorder and stomach disorder on the 
merits.  The issues of entitlement to service connection for 
a dental disability and emphysema, to include as secondary to 
nicotine dependence, should be adjudicated on a new and 
material basis.  The veteran must also be afforded a notice 
letter that addresses service connection on the merits as 
well as being compliant with the new notice requirements for 
new and material claims under Kent v. Nicholson, 20 Vet. App. 
1 (2006).

The veteran, on numerous occasions, has noted that he had 
additional service in the Army Reserves.  There is no 
evidence in the claims folder that the RO requested 
verification of the veteran's service in the Reserves or the 
corresponding service medical records.  The RO/AMC must 
obtain this information.


Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided with 
appropriate notice of VA's duties to 
notify and assist him, to include 
service connection on the merits and 
information compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  The RO/AMC must verify the 
veteran's alleged service in the Army 
Reserves and obtain any service medical 
records associated therewith.

3.  The RO/AMC must then readjudicate 
the veteran's claims of entitlement to 
service connection for venereal disease, 
venereal warts, gall stones, 
schizophrenia, alcohol dependence, 
stomach disorder and sinus disorder on 
the merits.  The claims of entitlement 
to service connection for dental 
disabilities and emphysema, to include 
as secondary to nicotine dependence must 
be adjudicated on a new and material 
basis.  Any VA medical examinations 
necessary should be so ordered.

4.  In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decisions.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2006).

